{¶ 26} Appellant asserts that it is entitled to judgment as a matter of law because it provided the hydrant in question for fire protection, which is a governmental function with no applicable statutory exception from immunity. The majority agrees with appellant's argument. I believe the hydrant is part of the water-supply system and is therefore par of a proprietary function. For that reason, I must respectfully dissent.
 {¶ 27} The Ohio Supreme Court stated in its 1968 decision of Hall v. Youngstoum, 15 Ohio St.2d 160,44 O.O.2d 140, 239 N.E.2d 57, that a hydrant is part of a water-supply system and involves a proprietary function of government. The Hall court noted that the utility of a hydrant "stems from its connection with a water supply system." And, as the majority herein noted, the Hall court found the proprietary nature ended and the fire fighting (governmental function) began "at the hydrant nozzle." *Page 605 
 {¶ 28} However, according to the majority, theHall opinion has fallen into disfavor. The majority agrees with the Fifth District Court of Appeals in Albertoniv. Robinson (Aug. 29, 1994), Stark App. No. 94-CA-0023,1994 WL 478148, which found that the hydrant and the placement thereof was part of a fire-protection system and therefore, a governmental function. The Albertoni court distinguished Hall, noting that it was a pre-Chapter 2744 case that was "effectively reversed" by the immunity for discretionary actions contained in R.C. 2744.03(A)(3).
 {¶ 29} R.C. 2744.03 provides the defenses and immunities available for loss caused by acts of omission in connection with either a governmental or proprietary function. The defenses and immunities available in R.C. 2744.03 may or may not have had a significant impact on the result in Hall
if the statute existed when Hall was considered. Nonetheless, the reasoning used by the Hall court when it found that the hydrant was part of the water-supply system and a proprietary function remains sound and has not been adequately distinguished by Albertoni or the majority here.
 {¶ 30} R.C. 2744.01 defines a proprietary function as including, but not limited to "[t]he establishment, maintenance, and operation of a utility, including, but notlimited to, a light, gas, power, or heat plant, a railroad, a bus line or other transit company, an airport, and a municipal corporation water supply system." (Emphasis added.)
 {¶ 31} The majority finds significance in the fact that the Hall court said that hydrants are an incidental part of a city water system. Hall v.Youngstown, paragraph two of the syllabus. The majority contrasted the "incidental" language in Hall with the holding in Hill v. Urbana. The majority stated that "the Ohio Supreme Court [in Hill] found that the proprietary function of establishing, maintaining, and operating a municipal water system includes only `necessary' parts of the system."
 {¶ 32} Hill v. Urbana stated as follows: "[T]he `establishment, maintenance, and operation' of a municipal corporation water supply system encompasses, but is not limited to, the installing of water lines, equipment, and other materials which are a necessary part of the system and such activity is a proprietary function of a political subdivision." I do not read this statement as narrowly as the majority does and do not find that this language excludes hydrants from the water-supply system.
 {¶ 33} It is common knowledge that water departments use hydrants to flush the water lines when there are breaks in the system or when other repairs or modifications are made to the water-supply system. This use does not implicate fire protection, but reinforces the role of the hydrant in the proprietary function of providing a water-supply system. *Page 606 
 {¶ 34} In conclusion, the trial court was correct when it denied appellant's motion for judgment on the pleadings. I would overrule appellant's assignment of error, and therefore, I must dissent from the majority opinion.